Citation Nr: 0216005	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of bilateral carpal tunnel syndrome, currently 
rated as 0 percent disabling.  

(The issues of service connection for bilateral ankle sprain 
and service connection for rhinosinusitis will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1980 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board is undertaking additional development on the issues 
of service connection for bilateral ankle sprain and service 
connection for rhinosinusitis pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The right carpal tunnel syndrome is manifested by 
complaints of mild pain in both wrists and the palms of both 
hands with radiation to the forearms, weakness, numbness and 
lack of coordination; as well as by examination findings of 
positive Phalen's and Tinel's signs on both wrists, 
diminished pinprick and smooth sensation on both ends in the 
median nerve distribution, and mild atrophy of the thenar 
muscles.

3.  The right carpal tunnel syndrome approximates a mild 
neuralgia of the median nerve.

4.  The left carpal tunnel syndrome is manifested by 
complaints of mild pain in both wrists and the palms of both 
hands with radiation to the forearms, weakness, numbness and 
lack of coordination; as well as by examination findings of 
positive Phalen's and Tinel's signs on both wrists, 
diminished pinprick and smooth sensation on both ends in the 
median nerve distribution, and mild atrophy of the thenar 
muscles.  

5.  The left carpal tunnel syndrome approximates a mild 
neuralgia of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right carpal 
tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 8715 (2001).  

2.  The criteria for a 10 percent rating for a left carpal 
tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 8715 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, as well as a letter dated in June 
2002, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2001).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2001).  

Complete paralysis of the median nerve; with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, will be rated 
as 70 percent disabling for the major (dominant) upper 
extremity and as 60 percent disabling for the minor (non-
dominant) upper extremity.  Severe incomplete paralysis will 
be rated as 50 percent disabling for the major (dominant) 
upper extremity and as 40 percent disabling for the minor 
(non-dominant) upper extremity.  Moderate incomplete 
paralysis will be rated as 30 percent disabling for the major 
(dominant) upper extremity and as 20 percent disabling for 
the minor (non-dominant) upper extremity.  Mild incomplete 
paralysis will be rated as 10 percent disabling for the major 
(dominant) upper extremity and as 10 percent disabling for 
the minor (non-dominant) upper extremity.  38 C.F.R. 
§ 4.124a, Code 8515 (2001).  Neuritis (Code 8615) and 
neuralgia (Code 8715) are rated on the same basis.  38 C.F.R. 
§ 4.124a (2001).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  

Analysis of Evidence  The service medical records contain 
1995 clinical records with complaints of wrist pain.  A 
neurology consultation report, dated in December 1995, shows 
the veteran stated that symptoms began 6 months earlier, when 
he noticed wrist pain while typing.  Writing and driving 
exacerbated symptoms.  Examination revealed full motor 
strength in the upper extremities.  Deep tendon reflexes were 
present, symmetric and not pathologically brisk.  Complex 
motor responses were accurate.  Sensation was intact.  There 
was a positive Tinel's sign.  

Tinel's sign is a tingling sensation in the distal end of a 
limb when percussion is made over the site of a divided 
nerve; it indicates a partial lesion or the beginning 
regeneration of a new nerve.  Dorland's Illustrated Medical 
Dictionary 1527 (28th ed. 1994).  

There was a normal nerve conduction study in January 1996.  

On VA examination of the veteran's hands, in August 1996, he 
complained of pain in both wrists.  The examiner noted mild 
weakness, bilaterally, with muscle strength graded 4/5, 
which, according to the examiner, was good.  There were 
positive Phalen's and Tinel's signs.  There was diminished 
pinprick and smooth sensation on the right hand median nerve 
distribution.  There was no atrophy of the muscles of both 
hands, thenar and hypothenar eminencies.  There was a full 
range of wrist motion, without crepitus or instability.  The 
diagnosis was clinical bilateral carpal tunnel syndrome.  

Phalen's sign in carpal tunnel syndrome is the reproduction 
of painful paresthesias by holding the wrists in extreme 
flexion for a minute or two.  Clinical Neurology, 
Vol.4/Chap.51/46, (Revised ed. 1998).  

There were minimal findings on the August 1996 VA 
examination.  Bilaterally, there were mild muscle weakness, 
and positive Phalen and Tinel's signs.  On the right, there 
was diminished pinprick and smooth sensation.  These minimal 
findings are consistent with a mild impairment which warrants 
a 10 percent rating.  38 C.F.R. Part 4, Codes 8515, 8615, 
8715 (2001).  The abnormalities are certainly present and are 
not less than mild.  Thus, the assignment of a 0 percent 
rating is not appropriate.  On the other hand, the findings 
are minimal and do not approximate a moderate disability 
required for a rating above 10 percent.  38 C.F.R. § 4.7 
(2001).  

October 1996 VA clinical notes reflect complaints of wrist 
pain with an impression of bilateral carpal tunnel syndrome.  
A VA consultation report, dated later in October 1996, shows 
the veteran told of pain in the palms of the hands, radiating 
to the elbows.  Examination of the hands disclosed no 
atrophy.  Tinel's sign was negative bilaterally at the wrists 
and positive at the right elbow.  Phalen's sign was negative.  
Sensation was intact in the wrist and hands.  The range of 
motion was within normal limits.  Thumb strength was 5/5 on 
adduction and 4+/5 on abduction, with finger flexion at 5/5.  
The impression was an essentially normal hand examination.  
VA clinical notes of November and December 1996 contain 
complaints of continuing wrist and hand pain.  

The June 1997 VA examination also had minimal findings.  The 
veteran complained of pain in both thumbs and numbness in the 
palms of both hands.  There was a positive Phalen's sign in 
both hands.  There was a positive Tinel's sign on the left.  
There was hyperesthesia to pinprick in the left median nerve 
distribution.  Other findings were normal.  There was no 
crepitation, instability, or muscle atrophy of the wrist.  
Muscle strength was normal.  There was no tenderness to 
palpation.  There was a full and complete, pain free range of 
motion.  The diagnosis was bilateral carpal tunnel syndrome.  

Again, the minimal findings on the June 1997 VA examination 
are consistent with a mild impairment which warrants a 10 
percent rating.  38 C.F.R. Part 4, Codes 8515, 8615, 8715 
(2001).  The abnormalities are certainly present and are not 
less than mild.  Thus, the assignment of a 0 percent rating 
is not appropriate.  On the other hand, the findings are 
minimal and do not approximate a moderate disability required 
for a rating above 10 percent.  38 C.F.R. § 4.7 (2001).  

VA clinical notes of January 1997 show wrist motion was 
measured and the examiner concluded that both hands had a 
range of motion within normal limits.  Bilateral hand grip 
was 3+/5.  

On the March 1999 VA examination, the veteran complained of 
mild pain in both wrists and palms of both hands with 
radiation to the forearms.  He also reported weakness, 
numbness and lack of coordination.  On examination, the range 
of wrist motion was 80 degrees flexion and 70 degrees 
extension.  There was no pain on range of motion testing.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement in the hands or 
wrists.  There was a positive Phalen's and Tinel's sign on 
both wrists.  There was diminished pinprick and smooth 
sensation on both ends in the median nerve distribution.  
There was mild atrophy of the thenar muscles.  Normal finger 
movements were detailed.  

An electromyogram test was ordered.  In a follow-up comment, 
the examiner noted that although testing in May 1999 was 
described with mild carpal tunnel syndrome, there were normal 
findings which indicated that, at that time, there was no 
objective evidence of carpal tunnel syndrome.  The concluding 
diagnosis was bilateral carpal tunnel syndrome by history.  

Review of the electrodiagnostic examination of May 1999 shows 
normal findings except for a low amplitude for motor nerves 
in the right median nerve at the wrist and, for sensory 
nerves, abnormal responses in the left and right median 
nerves at the wrists.  The physician who did the test 
concluded that the findings were compatible with a mild 
bilateral carpal tunnel syndrome.  

There seems to be some disagreement as to the meaning of the 
May 1999 electrodiagnostic examination.  The doctor who did 
the March 1999 examination feels that the May 1999 testing 
does not show a current carpal tunnel syndrome, while the 
doctor who did the test feels it shows that a mild carpal 
tunnel syndrome is indeed present.  The Board notes that 
there were abnormal findings on the March 1999 examination 
and on the May 1999 testing.  Moreover, the physician who 
actually did the May 1999 testing is more likely to have the 
training and experience to properly interpret his findings.  
The Board agrees with that physician that the veteran has 
mild bilateral carpal tunnel syndrome.  This approximates the 
criteria for a 10 percent rating.  It does not approximate 
the criteria for a higher evaluation.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see statement of the case dated in 
April 1998), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 10 percent evaluation for right carpal tunnel syndrome is 
granted.  A 10 percent evaluation for left carpal tunnel 
syndrome is granted.  These grants are subject to the law and 
regulations governing the payment of monetary awards.  



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

